          Case 3:18-cv-00299-KAD Document 47 Filed 06/26/19 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

SCOTT MONROE,
         Plaintiff,
v.                                                     Case No. 3:18-cv-00299 (KAD)

JHOC, INC. doing business as
Premier Transportation,
            Defendant.

                                     JUDGMENT

       This matter came on for consideration of defendant’s motion for summary

judgment [doc. #39] before the Honorable Kari A. Dooley, United States District Judge.

The Court, having considered the full record of the case including applicable principles

of law, granted the defendant’s motion. Accordingly, judgment shall enter in favor of the

defendant. It is therefore;

       ORDERED, ADJUDGED and DECREED that judgment is entered in favor of

defendant JHOC, Inc. and the case is closed.

       Dated at Bridgeport, Connecticut, this 26th day of June 2019.



                                                       ROBIN D. TABORA, Clerk

                                                       By: /s/ Kristen Gould
                                                          Kristen Gould
                                                           Deputy Clerk


EOD:06/26/19
